 



Exhibit 10.17
OEM AGREEMENT
     THIS AGREEMENT is made as of the 24th day of May, 2005, by and between
Compex Technologies, Inc. (“Compex”), a Minnesota Corporation at 1811 Old
Highway Eight, New Brighton, Minnesota, 55112, and Bionicare Medical
Technologies, Inc. (“Bionicare”) located at 47R Loveton Circle, Sparks,
Maryland, 21152.
     WHEREAS, Compex and Bionicare are parties to that certain OEM Agreement
dated as of February 28, 2002 (the “Original Agreement”);
     WHEREAS, pursuant to the Original Agreement Bionicare provided to Compex a
copy of Bionicare’s patented wavelength technology and a schematic for an output
circuit (collectively, the “Bionicare Technology”) for a electrical stimulation
device for clinical applications in regeneration of cartilage of the knee;
     WHEREAS, Compex incorporated the Bionicare Technology into its proprietary
design for a hand held electrical stimulation device which includes Compex’s
microprocessor, controls, patented open lead detection systems, software
controls relating to wave amplitude, user compliance software and other features
(the “Compex Technology”) in order to create a more compact version of the
product; and
     WHEREAS, pursuant to the original agreement, Compex manufactured and
supplied to Bionicare, for purchase, marketing, distribution and resale by
Bionicare, the Products listed on the attached Exhibit A (including the lead
wire, battery and battery charger packaged and shipped therewith, hereinafter
referred to as the “Products”), incorporating the Bionicare Technology and the
Compex Technology;
     WHEREAS, the Original Agreement expired on March 20, 2004, and Compex and
Bionicare desire to renew the terms under which they operated in the Original
Agreement.
     In consideration of the foregoing, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties agree as follows:

1.   Term. Subject to early termination in accordance with Section 10, this
Agreement is effective upon execution (the “Effective Date”) and for an initial
period ending June 30, 2008 (the “Initial Term”), but shall be automatically
renewed for successive one (1) year terms (a “Renewal Term”) after the Initial
Term unless either party provides notice to the other party of its intent to
cancel at least 180 days prior to expiration of the Initial Term or any renewal
term. Each one year period commencing on July 1 and ending June 30 during the
Term of this Agreement is herafter referred to as a “Contract Year.”   2.  
Manufacture. Compex agrees to use its commercially reasonable efforts to
manufacture the Products and to sell the Products to Bionicare, and Bionicare
shall use Compex as its sole and exclusive manufacturer and source of supply for
the Products, during the term of and in accordance with the provisions of this
Agreement. Compex acknowledges that the Products will be manufactured with
unique serial numbers and that it will maintain detailed production records for
seven (7) years. Subject to changes required to comply with QSR requirements,
Compex will not change the specifications for the Products without Bionicare’s
prior written consent. Bionicare shall pay all nonrecurring engineering charges
associated any change requested by Bionicare in Product specifications at the
nominal labor rate for engineers of sixty dollars ($60) per hour and the nominal
labor rate for technicians of thirty dollars ($30) plus actual cost of required
tooling.   3.   Purchase Orders and Delivery Schedule

  a)   Within 30 days of the Effective Date, Bionicare shall issue a purchase
order to Compex covering the total product requirements for Contract Year
commencing July 1, 2005. Such purchase order shall contain (i) the type and
quantity of the Products ordered, including

1



--------------------------------------------------------------------------------



 



      whether such Product is to be in “Kitted” form or not in “Kitted” form,
(ii) the requested delivery date for such Products by each month in such
Contract Year (the “PO Delivery Schedule”), (iii) the requested location for
delivery, (iv) the requested method of delivery, and (v) such other information
as may reasonably be required by Compex. Any other terms in Bionicare’s purchase
order are considered void and deleted. Bionicare shall deliver an additional,
revised Purchase Order covering each Contract Year during the term of this
Agreement by April 1 next preceding such Contract Year, each of which shall
contain a PO Delivery Schedule with respect to such Contract Year. Each Purchase
Order shall be subject to review and acceptance by Compex and shall, once
accepted, be binding as set forth herein. Each Purchase Order shall be binding
and non-cancelable with respect to the first three months of Product set forth
in the PO Delivery Schedule.     b)   By the 15th day of each month, commencing
with July 15, 2005, Bionicare shall provide to Compex a revised delivery
schedule (a “Revised Delivery Schedule” and together with the PO Delivery
Schedule, a “Delivery Schedule”) with respect to the four calendar months
commencing with the first day of the first month after such Delivery Schedule is
due. Such Revised Delivery Schedule shall be binding on, and noncancellable by,
Bionicare with respect to the first three months of Product scheduled for
Delivery as set forth therein. To the extent that such Revised Delivery Schedule
sets forth increased scheduled delivery for Product during the first month
covered thereby (the “Overlap Month”), Compex will use its reasonable commercial
efforts to satisfy such scheduled deliveries, but shall not be obligated to
deliver more Product with respect to such Overlap Month than was scheduled in
the next preceding Delivery Schedule.     c)   Bionicare shall not be entitled
to reschedule the delivery of any Product for which the Purchase Order has
become binding, including specifically the first three months of deliveries
under the PO Delivery Schedule, and the first three months of deliveries under
any revised Delivery Schedule. To the extent Compex shall ship Product in
accordance with such Delivery Schedule, Bionicare shall be fully liable for
payment in accordance with Section 6. No requested delivery delay on any order
previously accepted by Compex will be effective unless acknowledged in writing
by Compex. Compex shall have the right to cancel any order placed or delay
shipment thereof if Bionicare fails to make payment due Compex, or if actions or
omissions on the part of Bionicare caused a delay in Compex’ performance.     d)
  Bionicare acknowledges that the Products incorporate Compex Technology and
that Compex has and will devote considerable resources to integrating the
Products with the Bionicare Technology. Accordingly, Bionicare agrees that
Bionicare will purchase its entire supply of Products, and any replacement
products, from Compex. For such purposes, “replacement products” means any
product that replaces a Product that has been discontinued, or that provides
effectively the same functions as a Product and which substantially diminishes
sale of the Product after introduction.

4. Pricing

  a)   The prices for the Products initially shall be as set forth in Exhibit A
for the quantities specified in each Purchase Order, provided, however, that if
at any time during a Contract Year, Bionicare (i) submits a Delivery Schedule
that causes the scheduled deliveries of Product to total, on a cumulative basis
from the first day of such Contract year, less than the cumulative scheduled
deliveries set forth in the PO Delivery Schedule through that date in the
Contract Year, or (ii) Bionicare fails to timely pay any invoice in accordance
with Section 6, then the prices for all Product delivered from the beginning of
such Contract Year shall be the price set forth in Exhibit A assuming the
Purchase Order related to the smallest quantity of Product set forth in
Exhibit A, and Bionicare shall immediately pay to Compex the difference between
the purchase price actually paid for Product invoiced during such Contact Year,
and the product of such revised purchase price and all such Product invoiced.
For the avoidance of doubt, if either of the events set forth in (i) or
(ii) above occur, the price of the Products shall change

2



--------------------------------------------------------------------------------



 



      retroactively for all Product shipped during the Contract Year. All prices
are stated and shall be paid in United States Dollars. Compex may increase the
price of the Products annually during the Initial Term, and prior to any Renewal
Term, on 60 days notice to Bionicare, but only to the extent its cost of
manufacture of the Products has increased. Any such notice shall be accompanied
by information sufficient for Bionicare to determine the reasons for such
increase in cost of manufacture.     b.   Unless otherwise agreed to in writing
by Compex, all prices are quoted exclusive of transportation and insurance
costs, and all taxes, duties and assessments (except taxes levied against
Compex’ income) including state and local use, sales, property and similar
taxes. Bionicare agrees to pay such taxes, unless Bionicare has provided Compex
with (i) an exemption resale certificate in the appropriate form for the
jurisdiction of Bionicare’s place of business and any jurisdiction to which
Product is to be directly shipped, or (ii) written evidence that such sale is
otherwise exempt from such taxes. In the event Compex is required to pay any tax
or transportation charges, Bionicare shall reimburse Compex. When applicable,
such transportation and taxes shall appear as separate items on Compex’ invoice.

5.   Shipments

  (a)   Method. All shipments will be made F.O.B. Compex’ plant. Delivery will
be deemed complete and risk of loss or damage to the Products will pass to
Bionicare upon delivery to the carrier, the carrier acting exclusively as
Bionicare’s agent. The carrier will be selected by Compex in the absence of
specific instructions by Bionicare. In no event shall Compex be liable for any
delay in delivery, or assume any liability in connection with shipment. All
claims for damages must be filed with the carrier. Unless otherwise agreed in
writing, all Products will be packaged, packed and shipped in accordance with
Compex’ normal practices.     (b)   Delivery. All shipping dates are estimates
only. Shipments may be made in installments. Compex shall be excused from
performance, in whole or in part, caused by the occurrence of any contingency
beyond Compex’ reasonable control, including but not limited to, war, judicial
action, labor dispute, accident, default of suppliers, fire, act of God,
shortage of labor fuel, raw material or machinery or technical or yield
failures, where Compex has exercised commercially diligent efforts in the
prevention thereof.

6.   Terms of Payment

  a.   Separate Transactions. Compex shall invoice each shipment separately as
of the date of shipment and shipment shall constitute a separate and individual
contract. All invoices are due and payable thirty (30) days from date of
invoice. Any invoice not paid within thirty (30) days from the date of invoice
shall bear interest at the lesser of one and one-half percent (1.5%) per month
or the highest rate permissible under applicable law.     b.   Approval.
Shipments, deliveries, and performance of work shall at all times be subject to
the approval of Compex’ credit department and Compex may at any time decline to
make any shipments or deliveries or perform any work except upon receipt of
payment, or upon terms and conditions or security satisfactory to Compex. If
shipments are delayed by Bionicare, payment shall become due, at Compex’ option,
thirty (30) days after the date Compex is prepared to make shipment. Compex
reserves the right to establish and/or change credit and payment terms extended
to Bionicare when, in Compex’ sole opinion, Bionicare’s financial condition or
previous payment record warrants such action.     c.   Security Interest.
Bionicare hereby grants and Compex retains a purchase money security interest in
each Product furnished under any purchase order accepted under this Agreement,
and any proceeds thereof, until the full purchase price thereof has been paid in
full. Bionicare agrees that Compex may perfect such security interest and that
Bionicare will promptly execute any documents necessary to perfect such security
interest, upon Compex’ request.

3



--------------------------------------------------------------------------------



 



  d.   Inspection. Unless otherwise specified and agreed in writing, the
Products shall be subject to Bionicare’s standard inspection at the place of
manufacture. If by mutual agreement Bionicare is to inspect at the place of
manufacture, such inspection shall be conducted so as not unreasonably to
interfere with Compex’ operations, and Bionicare’s conclusive approval or
rejection shall be made before shipment.     e.   Acceptance. Bionicare may, at
Bionicare’s sole option and expense, conduct incoming inspection and acceptance
tests. The Product shall be deemed accepted by Bionicare unless Compex receives
written notice of defect as to any Product within thirty (30) days of shipment.
In the event the Products appear not to conform, Bionicare shall immediately
notify Compex and afford Compex a reasonable opportunity to inspect the material
at Bionicare’s plant. No Products shall be returned without Compex’ prior
written consent.

7.   Confidentiality/ Ownership of Intellectual Property.

  a)   Compex hereby acknowledges that the Bionicare Technology is the sole and
exclusive property of Bionicare and Bionicare acknowledges that the Compex
Technology is the sole and exclusive property of Compex. Bionicare hereby
provides to Compex a nonexclusive license during the term of this Agreement to
manufacture for sale to Bionicare, the Products using the Bionicare Technology.
Compex hereby provides to Bionicare during the term of this Agreement, a
nonexclusive license under the Compex Technology to distribute, market and
resell the Products.     b)   Any invention or trade secret hereafter developed
by Bionicare or its personnel shall be the sole and exclusive property of
Bionicare. Bionicare will pay all expenses relating to the securing and
maintaining of appropriate intellectual property protection with respect to such
inventions. Any invention or trade secret hereafter developed by Compex or its
personnel shall be the sole and exclusive property of Compex. Compex will pay
all expenses relating to the securing and maintaining of appropriate
intellectual property protection with respect to such inventions.     c)   In
the event that personnel of Compex and Bionicare jointly participate in an
invention or trade secret, such invention or trade secret, and the intellectual
property related thereto shall be owned jointly by the Parties. Determination of
inventorship shall be made in accordance with U.S. patent laws. The Parties
shall jointly share in the expenses of obtaining intellectual property
protection of any joint invention.     d)   Each party to this Agreement
acknowledges and agrees that they have, prior to the date of this Agreement, and
will, after the Effective Time, disclose to the other party confidential and
trade secret information relating to product design, software code and other
matters (collectively, “Confidential Information”). Each Party shall take the
same reasonable measures as it uses to protect its own confidential information
from the unauthorized disclosure or misuse to protect the other Party’s
Confidential Information from unauthorized disclosure or misuse, including
without limitation, any disclosure by its employees, agents, contractors,
permitted sublicensees, or consultants of the other Party’s Confidential
Information. As used herein, the term reasonable measures shall mean at least
those measures a Party applies to the protection of its own Confidential
Information and the term misuse shall mean use for any purpose other than as
permitted or required hereunder. The terms of this Agreement itself shall be
deemed to be Confidential Information. In the event that a Party is required to
disclose the content of this Agreement pursuant SEC requirements or requirements
of any securities exchange on which a Party’s share are listed and traded, such
Party shall use its reasonable efforts to obtain confidential treatment of at
least the following portions of the Agreement: (i) financial terms (such as all
dollar amounts and price terms), (ii) quantities and (iii) time periods.

4



--------------------------------------------------------------------------------



 



  e)   Notwithstanding any other provision in this Section 7, Bionicare and
Compex jointly acknowledge that they both function in the market for the use of
electrical stimulation for medical therapy or rehabilitation and that nothing in
this Agreement shall create any presumption that any development of Bionicare
has been made or is based on the Compex Technology or that any development of
Compex has been made or is based on the Bionicare Technology.

8.   Warranty, Repair And Indemnification

  a)   Generally. THIS WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESSED,
STATUTORY, OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, AND OF ALL OTHER OBLIGATIONS OR LIABILITIES ON
COMPEX’S PART. THIS WARRANTY IS FOR THE SOLE BENEFIT OF BIONICARE, AND NEITHER
ASSUMES NOR AUTHORIZES ANY OTHER PERSON TO ASSUME FOR COMPEX ANY OTHER
LIABILITIES IN CONNECTION WITH THE SALE OF THE PRODUCTS. Compex warrants to
Bionicare only that the Products delivered under this Agreement will be free
from defects in material and workmanship under normal use and service for a
period of three (3) years from the date of shipment.     b)   Limitation.
Compex’s entire obligation under this Warranty and Bionicare’s exclusive remedy
is limited, at Compex’s option, to replacing, repairing or giving credit for,
any non-conforming Product. In order to qualify for Warranty protection, all
defective Products must be returned to Compex’s factory of origin,
transportation charges prepaid, and, after examination, be disclosed, to
Compex’s sole satisfaction, to be thus defective and within this Warranty.
Bionicare has no authority to extend this Warranty to any other person or
entity. This Warranty shall not apply to any Products which have been
(i) repaired or altered, except by Compex, (ii) subjected to misuse, negligence,
or accident, or (iii) not handled or maintained in conformance with Compex’s
handling, installation or operating instructions.     c)   Repair. Any work or
rework on Products which fall outside the Warranty set forth above, including
repairs and remanufacture or service rental return, shall be performed in
accordance with this subsection (c). During the Term, Compex shall provide
remanufacturing services for Bio1000 devices, but not any accessories or
peripherals, that are delivered to its manufacturing plant in New Brighton,
Minnesota. Such remanufacturing services shall consist of:

  •   An electronic test of the Product;     •   A visual inspection of the
Product;     •   A cleaning of the product and , if provided, its carrying case;
    •   Labeling the Product and, if provided, its carrying case with a new
serial number;     •   Recordation of the serial number in Compex’s electronic
database.

      Such remanufactured product shall be specifically labeled as
remanufactured and shall be re-delivered to Bionicare for the charges set forth
in the attached Exhibit B.         Compex shall ship remanufactured Product that
it has received and for which it has performed remanufacturing services in
accordance with this subsection (c) to Bionicare FOB Compex’s manufacturing
plan, with invoice at time of shipment for the remanufacturing costs in
accordance with Exhibit B. Compex may, at its election, include in Product
originally shipped to Bionicare a prepaid return mailer for Product returned for
remanufacture, and to the extent a customer has used such prepaid mailer, Compex
shall include the cost of postage for such prepaid mailer in the invoice to
Bionicare and Bionicare shall reimburse Compex for such postage. Bionicare shall
pay for such remanufactured Product in accordance with Section 6.

5



--------------------------------------------------------------------------------



 



      Compex warrants remanufactured Product to the same extent as original
Product as set forth in subsections (a) and subject to the limitations contained
in subsection (b) of this Section 8 but only until the expiration of three years
from the initial shipment of such Product to Bionicare as a new product (and not
the shipment as remanufactured), or until 90 days after shipment as
remanufactured product , which ever is greater, and not for a period of three
years after the date of shipment of such remanufactured Products.     d)  
Indemnification. Bionicare agrees to indemnify, defend and hold harmless Compex
and its officers, directors and employees from and against any and all damages,
liabilities, claims, costs, charges, judgments and expenses (including interest,
penalties and reasonable attorneys’ fees) (collectively “Damages”) incurred by
such party that arise out of or result from the design, sale, or use, or misuse
of the Products, excepting only Damages arising directly from a claim of design
defect of the Product that relate to the Product’s microprocessor as it relates
to the control of the specific functions of open lead detection, function key
operation, user compliance software, and liquid crystal display operation and
the circuitry related to those specific microprocessor functions (such excepted
Damages, the “Compex Defects” ) . Compex agrees to indemnify, defend and hold
harmless Bionicare and its officers, directors and employees from and against
Damages arising from a claim of design defect of the Product that is found, by
final judgment, to be primarily attributable to the Compex Defects.     e)  
Each of Compex and Bionicare shall maintain comprehensive product liability
insurance policy with respect to the product in an amount of not less than
$3,000,000 per occurrence. Each party shall name the other party as an
additional insured under such policy.

9.   Regulation

  a)   Regulatory Approvals. Bionicare shall be responsible for all regulatory
approvals relating to the distribution, marketing and sale of the Products.
Bionicare represents and warrants to Compex that it currently has all such
regulatory approvals, including, without limitation that it has received letters
under Section 510(k) of the United States Food, Drug and Cosmetics Act
indicating that the Products may be marketed and sold in the United States.
Bionicare shall be solely responsible for labeling the products, all in
compliance with Sections 201(k) and 201(m) respectively of the U.S. Federal
Food, Drug and Cosmetics Act.     b)   Manufacturing. Compex represents that its
manufacturing facilities have been inspected under the FDA’s QSR regulations,
and that its manufacturing practices and facilities currently comply with the
QSR regulations and it maintains documents in the manner required by such
regulations with respect to manufacturing, testing and control activities.    
c)   Recalls. Bionicare shall be responsible for initiating and reporting, and
shall bear all costs and expenses of any recall of any Products and shall
reimburse Compex for the reasonable, out-of-pocket costs incurred by Compex as a
result of such recall, including the replacement cost of any Products affected
thereby.

10.   Termination

  a)   This Agreement may be terminated prior to the expiration of the term set
forth in Section 1:

(i) By either party for a material breach of this Agreement that has not been
cured within 30 days of notice;
(ii) By Compex if Bionicare fails to purchase the Products ordered pursuant to
any Purchase Order;
(iii) To the extent permitted by U.S. bankruptcy law, immediately upon written
notice in the event of the bankruptcy or insolvency of the other Party.

6



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, either Compex or Bionicare may cancel any
obligation to provide remanufacturing services in accordance with Section 8(c)
at any time upon 90 days notice; provided that Bionicare shall remain liable to
Compex for any product remanufactured prior to such cancellation and for
reimbursement of any postage on prepaid mailers charged after such cancellation.
    b)   Upon termination or expiration of this Agreement :

(i) the licenses granted in this Agreement will immediately terminate, excepting
only a license to Bionicare to sell Products purchased from Compex prior to such
termination or expiration;
(ii) Each party will immediately cease use of the other party’s Technology;
(iii) Bionicare shall purchase, at Compex’s cost, all inventory parts and/or
Product, which is in Compex’s possession or Compex has agreed to purchase,
documented by purchase orders, from suppliers to meet Bionicare’s ‘delivery
forecast’;
(iv) each Party’s obligations under Section 7, and any unfulfilled obligations
under Section 6, shall survive termination or expiration.

11.   Relationship of the Parties       The relationship between Compex and
Bionicare is that of seller and buyer.   12.   Governing Law       This
Agreement between Compex and Bionicare is to be governed by, construed and
interpreted in accordance with the laws of the state of Minnesota USA. All
claims, cause of action, lawsuits or other legal proceedings involving this
Agreement shall be in a court of competent jurisdiction or the Sate of
Minnesota, USA. Bionicare waives any objection to such venue.   13.   Notices  
    Any notices relating to this Agreement shall be in writing and shall be
deemed given when mailed to the other party at its address set forth above or
such other address as such party shall have designated in writing.   14.  
Assignability       This Agreement may not be transferred or assigned by
Bionicare without the prior written consent of Compex.

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
Agreed to:

                  Compex Technologies, Inc.       Bionicare Medical
Technologies, Inc. 1811 Old Highway 8       47R Loveton Circle New Brighton, MN
55112       Sparks, MD 21152
 
               
By:
          By:    
 
               
 
               
 
                          Name (type or print)       Name (type or print)
 
                         
Title
          Title    
 
               
Date:
          Date:    
 
               

8